UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6384


ANTWOINE MCKINLEY JONES,

                    Plaintiff - Appellant,

             v.

DR. HAPPY SMITH, M.D.; VIKKI PHIPPS, Medical Administrator,

                    Defendants - Appellees,

             and

RED ONION STATE PRISON,

                    Defendant.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:17-cv-00244-PMS)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwoine McKinley Jones, Appellant Pro Se. Susan A. Waddell, GUYNN WADDELL
CARROLL & LOCKABY, P.C., Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antwoine McKinley Jones appeals the judgment in favor of Appellees after a

bench trial before the magistrate judge * on his 42 U.S.C. § 1983 (2012) complaint that

alleged deliberate indifference to his serious medical needs. “Following a bench trial, we

review the district court’s factual findings for clear error and its legal conclusions de

novo.” Wards Corner Beauty Acad. v. Nat’l Accrediting Comm’n of Career Arts & Scis.,

922 F.3d 568, 573 (4th Cir. 2019). We have reviewed the magistrate judge’s findings of

fact and conclusions of law and find no reversible error. Accordingly, we affirm the

judgment for the reasons stated by the magistrate judge. Jones v. Smith, No. 7:17-cv-

00244-PMS (W.D. Va. Feb. 20, 2019, Mar. 18, 2019). Because Jones fails to show the

existence of a substantial question for appeal, we deny his motion for transcripts at

Government expense. 28 U.S.C. § 753(f) (2012). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636(c) (2012).


                                            2